Jsaac Waldron plaint. agt William Henderson Defendt in an action of the case for not doing nor causeing to bee done for the sd Waldron or his Jmployers all Carpenters worke upon the Ship now called the Prim Rose to the compleate fitting of the sd Ship to the Sea with all possible Speed according to his Obligation under his hand bearing date the, 7th of January. 1677. whereby the sd Waldron or his Jmployers are damnified since the. 30th of April last the value of thirty five pounds or thereabouts in money as shalbee made appeare this wth all other due damages etc. . . . The Jury . . . found for the Defendt costs of Court.
[ See the cases of same name, p. 901, above, and p. 1038, below.]